Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 1 of 31 PagelD# 2616

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
RENEE GALLOWAY, et al.,
Plaintiffs,
Vv. Civil Action No. 3:19-cv-470
JAMES WILLIAMS, JR., et al.,
Defendants.
MEMORANDUM OPINION
This matter is before the Court on EVENTIDE CREDIT
ACQUISITIONS, LLC’S MOTION TO INTERVENE PURSUANT TO FED. R. CIV.
P. 24(a) (ECF No. 42) (the “MOTION”). Eventide Credit
Acquisitions, LLC (“Eventide”) moves to intervene in this case to
challenge the CLASS ACTION SETTLEMENT AGREEMENT AND RELEASE (ECF

No. 18-1) (the “Settlement Agreement”) between the Plaintiffs! and

 

1 The named Plaintiffs in this class action are Lula Williams,
Gloria Turnage, George Hengle, Dowin Coffy, Marcella Singh as
administrator of the estate of Felix Gillison, Jr., Renee Galloway,
Dianne Turner, Earl Browne, Rose Marie Buchert, Regina Nolte, Kevin
Minor, Teresa Titus, Lisa Martinez, Anthony Green, Sonji Grandy,
Anastasia Sherman, Burry Pough, Linda Madison, Dominque de la Bay,
Lucinda Gray, Andrea Scarborough, Jerry Avent, Lori Fitzgerald,
Derek Geter, Keisha Hamm, Faith Thomas, Sharon Paavo, Latanya
Tarleton, Christina Cumming, Lamesha Kondo, Andrea Mendez, Tammy
Wangeline, Freeman Revels, Kimberly Pool, Tasha Pettiford, Richard
L. Smith, Jr., Victoria Renee McKoy, Desiree Wright Lovins, Sandra
Monsalve, Carrie Samantha Smith, Chris Kobin, Dana Duggan, and
John Actis. (ECF No. 18 at 1.)
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 2 of 31 PagelD# 2617

the Settling Defendants.? (ECF No. 42 at 1.) The Court has
considered the MOTION, the supporting, opposing, and reply
memoranda, and the arguments of counsel at the July 17, 2020
hearing. For the reasons set forth below, EVENTIDE CREDIT
ACQUISITIONS, LLC’S MOTION TO INTERVENE PURSUANT TO FED. R. CIV.
P. 24(a) (ECF No. 42) will be denied.

BACKGROUND

The Plaintiffs filed—-in Williams v. Big Picture Loans, LLC,

 

3:17-cv-461 (B.D. Va.) (“Williams”), Galloway v. Big Picture

 

Loans, LLC, 3:18-cv-406 (E.D. Va.) (“Galloway I”), Galloway v.

 

Martorello, 3:19-cv-314 (E.D. Va.) (“Galloway II”), and Galloway
v. Williams, 3:19-cv-470 (E.D. Va.) (“Galloway III”)—four similar,
but in many respects substantively quite different, actions
arising out of a so-called “Rent A Tribe” scheme allegedly
orchestrated by Matt Martorello (“Martorello”), members of his
family, companies that he controls, and investors who allegedly
funded the scheme (the “Martorello Defendants”). The Settling

Defendants have reached a settlement as to all claims asserted

 

2 The Settling Defendants are Big Picture Loans, LLC (“Big
Picture”), Ascension Technologies, LLC (“Ascension”), James
Williams, Jr., Michelle Hazen, Henry Smith, Andrea Russell, Alice
Brunk, Tina Caron, Mitchell McGeshick, Gertrude McGeshick, Susan
McGeshick, Giiwegiizhigookway Martin, Jeffery McGeshick, Roberta
Ivey, June Saad, Columbia Pipe & Supply Co., Timothy Arenberg,
Terrance Arenberg, DTA Trinity Wealth Transfer Trust, DMA Trinity
Wealth Transfer Trust, Amlaur Resources, LLC, Brian Jedwab, James
Dowd, Simon Liang, and Brian McFadden. (ECF No. 18 at 1-2.)
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 3 of 31 PagelD# 2618

against them in Williams, Galloway I, Galloway II, and Galloway

 

III. Eventide is a named defendant in Galloway II, but not in the
other actions.
A. The Settlement Agreement in Galloway III

The proposed class in Williams includes only Virginia
consumers. (Williams, ECF No. 190 at 11-12 (memorandum in support
of motion “seek[ing] certification of the following classes of
Virginia consumers” and enumerating proposed classes as “Virginia
RICO Class,” “Virginia RICO Injunctive Relief Class,” “Virginia
Usury Class,” and “Virginia Unjust Enrichment Class”) .)

Galloway I includes only plaintiffs who “are citizens of
Virginia, California, Florida, Illinois, Indiana, Maryland, New
Jersey, North Carolina, Texas, Ohio, and Washington ”
(Galloway I, ECF No. 30 @ 14.)

Galloway II also involves only plaintiffs who “are citizens
of Virginia, California, Florida, Illinois, Indiana, Maryland, New
Jersey, North Carolina, Texas, Ohio, and Washington... .”
(Galloway II, ECF No. 1 @ 20.)

Galloway III is a national class action in which the proposed
class includes “[a]1ll consumers residing within the United States
or its territories who executed loan agreements with Red Rock
Tribal Lending, LLC or Big Picture Loans, LLC (including loans

assigned to Big Picture Loans, LLC) from June 22, 2013 to the date

of the Preliminary Approval Order.” (ECF No. 19 at 4-8.) Because

3
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 4 of 31 PagelD# 2619

the Settlement Agreement resolves claims of “all consumers
residing within the United States,” (ECF No. 18-1 9 2.28), the
Settlement Agreement was filed in Galloway III, the only action
that defined the proposed class as consumers within the United
States, aS opposed to consumers in specific enumerated states.
And, considering that Galloway III involves a broad spectrum of
claims and a proposed national class, that decision is a logical
one.3

In Galloway III, the Plaintiffs, with the agreement of the
Settling Defendants, seek certification of a settlement class
action in which all of the Plaintiffs’ claims against the Settling
Defendants will be settled for a cash payment and other
consideration. In return, and upon approval of the Settlement
Agreement, the Plaintiffs’ claims against the Settling Defendants
will be released. In December 2019, the Court entered an order
preliminarily approving the settlement in Galloway III. (ECF No.

65.) Eventide, which is not a party in Galloway III,4 has moved

 

3 Also, the Settlement Agreement resolves claims in other cases
pending in other courts. (ECF No. 18-1 at 1-2 (listing Duggan v.
Big Picture Loans, LLC, No. 1:18-cv-12277 (D. Mass.); Smith v. Big
Picture Loans, LLC, No. 3:18-cv-01651 (D.Or.); Cumming v. Big
Picture Loans, LLC, No. 5:18-cv-03476 (N.D. Cal.); Kobin v. Big
Picture Loans, LLC, No. 2:19-cv-02842 (C.D. Cal.); McKoy v. Big
Picture Loans, LLC, No. 1:18-cv-03217 (N.D. Ga.).)

 

 

 

 

4 Eventide is among the so-called “Non-Settling Defendants,”
which also include Gallant Capital LLC, Liont LLC, Matt Martorello,

4
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 5 of 31 PagelD# 2620

to intervene in Galloway III “for the limited purpose of
challenging the Settlement Agreement between Plaintiffs and the
Settling Defendants.” (ECF No. 43 at 1.)
B. The Background Financial Transactions and History

To understand Eventide’s position, it is appropriate briefly
to discuss the financial transaction that gives rise to Eventide’s
contention that it needs to intervene in this action. That
transaction is a loan to Tribal Economic Development Holding, LLC
(“Tribal Economic Development”), a holding company owned by the
Lac Vieux Desert Band of Lake Superior Chippewa Indians (“LVD”).

In October 2015, Eventide and Tribal Economic Development
entered into a Loan and Security Agreement (“LSA”) by which
Eventide loaned LVD (through Tribal Economic Development) $300
million to help start LVD’s lending business that is the subject
of this action.5 Big Picture Loans, LLC (“Big Picture”), Ascension
Technologies, LLC (“Ascension”), and LVD Tribal Acquisition
Company (“LVD Tribal Acquisition”) are subsidiaries of Tribal

Economic Development and those companies executed the LSA as well.

 

Justin Martorello, Rebecca Martorello, Bluetech Irrevocable Trust,
Breakwater Holdings, LLC, and Kairos Holdings LLC.

5 (ECF No. 74-38 { 2.7 (Agreement and Plan of Merger stating
that “amount of merger consideration to be paid to the Seller shall
be an amount equal to three hundred million dollars $300,000,000”);
see also ECF No. 253-6 4 1.1 (providing that Eventide agreed to
lend Tribal Economic Development “a principal amount equal to the
Acquisition Amount as defined in the Merger Agreement”) .)

5
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 6 of 31 PagelD# 2621

According to Eventide, as collateral for the loan, Tribal Economic
Development and the aforementioned subsidiaries assigned to
Eventide its security interest in the property of Tribal Economic
Development and the subsidiaries. Along with the LSA, Tribal
Economic Development and the subsidiaries also executed a secured
promissory note (the “Note”) and agreed therein to make future
monthly payments to Eventide.

Eventide contends that certain provisions of the Settlement
Agreement under consideration here have potential to impair the
collateral for the Note payments. More specifically, Eventide
contends that the Settlement Agreement “(1) improperly us[es]
Eventide’s Collateral to fund the Settlement Agreement and (2)
lower[s] Remaining Note Payments which LVD and its lending entities
must fulfill to complete its equity purchase of Bellicose Capital
by capping future debt collections ... .” (ECF No. 43 at 1.)
Remaining Note Payments are the “future monthly payments [Tribal
Economic Development and the subsidiaries agreed to make] to
Eventide consisting of the gross revenues deposited in [Tribal
Economic Development and the subsidiaries’] accounts less certain
distributions to LVD, interest, and expenses.” (Id. at 4.)

The LSA defines “Collateral” as “all of Borrower’s [Tribal
Economic Development] and any Subsidiary’s present and future
right, title and interest in, to and under the following described

property whether . . . directly owned by Borrower or owned by a

6
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 7 of 31 PagelD# 2622

Subsidiary.” (ECF No. 43-1 @@ 2.2(b).) The enumerated properties
include:
(i) (A)1l1 now existing and hereafter acquired or
arising Accounts, Goods, General Intangibles,
Payment Intangibles, Financial Assets,
Deposit Accounts (including, without
limitation, the Collateral Account), Chattel
Paper .. ., Documents, Instruments,

Software, Investment Property, Letters of
Credit, Letter-of-Credit Rights, Commercial
Tort Claims, money, Equipment, Inventory,
Fixtures, and Supporting Obligations,
together with all products of and Accessions
to any of the foregoing and all Proceeds of
any of the foregoing... ., and those
agreements held in escrow for benefit of
Lender [Eventide] in an Event of Default
providing for the potential merger of
Ascension ... «3

(ii) [Tlo the extent, if any, not included in
clause (i) above, each and every other item of
personal property and fixtures... .«}

(iii) [A]11 present and future business records and
information relating to any of the
foregoing
(Id. GI 2.2(b) (i)-(iii).) Additionally, the “Collateral Account”
is defined as “any account(s) of Borrower [Tribal Economic
Development] or a Subsidiary . . . through which Borrower or the
Subsidiary conducts its Business and maintains a deposit account
control agreements and lockbox agreements to protect the interests
of Lender [Eventide] unless otherwise waived by Lender.” (Id.
I 2.2(c).)

Neither LVD nor Tribal Economic Development are among the

Settling Defendants in this case. However, Big Picture and
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 8 of 31 PagelD# 2623

Ascension (collectively, the “Tribal Defendants”) are parties to
the Settlement Agreement.
c. Relevant Procedural History

The Settlement Agreement is rather complex because it
resolves a number of complicated issues involving nine class action
cases in this and five other federal district courts. Reduced to
its essence, the Settlement Agreement provides for a cash payment
of $8.7 million and substantial relief from disputed collection
activities for over 450,000 class members. More specifically, the
Settlement Agreement provides that Big Picture and Ascension (1)
will not collect more than 2.5 times the original principal amount
of the loan in payments over the life of the loan (referred to as
“2.5x"); (2) will cancel and cease collection of all loans that
are more than 210 days in default; and (3) will not sell, transfer,
or assign any interest in these charged-off loans and/or future
loan proceeds from the charged-off loans. (ECF No. 18-1 9171 11.2-
11.3.) In return, all claims against the Settling Defendants in
nine class actions cases will be resolved. Under the Settlement
Agreement, the consumer loans made by Big Picture will continue to
be serviced by Ascension and the proceeds thereof will be collected
and will be available to make payments on the Note to Eventide.

Galloway III was filed on June 26, 2019. (ECF No. 1.) #£=The
PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION

SETTLEMENT (ECF No. 18) in Galloway III was filed on November 26,

8
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 9 of 31 PagelD# 2624

2019. Eventide filed the MOTION on December 18, 2019, two days
before the Court held a hearing regarding preliminary approval of
the Settlement Agreement. Two days earlier, on December 16, 2019,
Eventide filed a DEMAND FOR ARBITRATION (ECF No. 47) with the
American Arbitration Association (the “AAA”) against LVD, Tribal
Economic Development, Big Picture, Ascension, and LVD Tribal
Acquisition pursuant to the LSA and the Note. (Id. at 2, 27.) In
that arbitration, Eventide asserts that the terms of the Settlement
Agreement to which it proposes to object in this action constitute
violations of the LSA. (Id. WI] 32-34.) The arbitration is
ongoing, and the Court is told that it will be decided perhaps
within the next few months. (See ECF No. 91 at 92-93.)

Then, on December 17, 2019, Eventide filed suit against Big
Picture, Ascension, and Tribal Economic Development in the Western
District of Michigan (the “Michigan Suit”) and sought a temporary
restraining order “barring Defendants from taking any action that
would constitute a Material Adverse Effect under the relevant
contract, including but not limited to entering into the
contemplated settlement agreement... .” (Eventide Credit
Acquisitions, LLC v. Big Picture Loans, LLC, No. 2:19-cv-256 (W.D.
Mich.), ECF No. 5 at 1-2.) The Michigan Suit was an effort to
preclude Big Picture, Ascension, and Tribal Economic Development
from proceeding with the settlement process pending in this action.

The district court in the Michigan Suit summarily denied Eventide’s
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 10 of 31 PagelD# 2625

Motion for Temporary Restraining Order, explaining that, “it is
far from clear that [Eventide] is likely to prevail on the merits”
and that Eventide’s “contentions are based, in significant part,
on [Eventide’s] speculation about what might happen in [Big
Picture, Ascension, and Tribal Economic Development’s]} businesses
as a result of the class action settlement... .” (Eventide

Credit Acquisitions, LLC, No. 2:19-cv-256, ECF No. 14 at 1-3.)

 

Thereafter, Eventide voluntarily dismissed the action without

prejudice on January 28, 2020. (Eventide Credit Acquisitions,

 

LLC, No. 2:19-cv-256, ECF No. 23.)

In another effort to foreclose the settlement process in this
Court, on January 28, 2020, Eventide filed a NOTICE OF SUGGESTION
OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS (ECF No. 307) (the
“Notice”) in Galloway II. The Notice stated that Eventide had
“filed a voluntary petition for relief in the United States
Bankruptcy Court for the Northern District of Texas” and that:

[N]o cause of action . . . may be commenced or
prosecuted against the Debtor [Eventide], and
no related judgment may be entered or enforced
against the Debtor outside of the Bankruptcy
Court without the Bankruptcy Court first
issuing an order lifting or modifying the
automatic stay. Accordingly, all currently
pending lawsuits, including [Galloway II],
[are] stayed, and all actions taken in
violation of said automatic stay are null and
void as against the Debtor.”

10
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 11 of 31 PagelD# 2626

(Galloway II, ECF No. 307 at 1-2.)® The United States Bankruptcy
Court for the Northern District of Texas recently dismissed
Eventide’s bankruptcy case on June 9, 2020 after “find[ing] that
the Debtor [Eventide] has not filed and prosecuted the Bankruptcy
Case in good faith... .” (Galloway II, ECF No. 349-1 at 51-
56.)

It is against this background that Eventide’s MOTION to
intervene to object to the Settlement Agreement must be decided.

DISCUSSION

1. LEGAL STANDARD UNDER FED. R. CIV. P. 24(a)

Eventide moves to intervene under Rule 24(a) (2). (ECF No. 42
at 1.) Rule 24(a) governs interventions of right and provides
that, “[o]Jn timely motion, the court must permit anyone to
intervene who: .. . (2) claims an interest relating to the

property or transaction that is the subject of the action, and is
so situated that disposing of the action may as a practical matter
impair or impede the movant’s ability to protect its interest,

unless existing parties adequately represent that interest.” Fed.

 

R. Civ. P. 24(a). “[T]o intervene as a matter of right under Rule
24(a), a movant generally must satisfy four criteria: (1)
6 Eventide did not file the Notice in this action, Galloway

III, and Galloway III is not an action being prosecuted against
Eventide and this decision denying the MOTION is not a judgment
against Eventide. Thus, the MOTION seeking intervention is not
subject to the automatic stay in bankruptcy.

11
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 12 of 31 PagelD# 2627

timeliness, (2) an interest in the litigation, (3) a risk that the
interest will be impaired absent intervention, and (4) inadequate
representation of the interest by the existing parties.” Scott v.

Bond, 734 Fed. App’x 188, 191 (4th Cir. 2018); see also Gould v.

 

Alleco, Inc., 883 F.2d 281, 284 (4th Cir. 1989) (“{IJn addition to
timeliness, intervention of right is dependent on the moving
party’s fulfillment of three requirements: interest, impairment of
interest and inadequate representation.”).

2. Eventide Lacks Standing.

As a threshold matter, Eventide lacks standing to challenge
the Settlement Agreement. “Cases involving non-class members’
attempts to intervene and/or object to settlements are few, and
the courts usually reject the outsiders’ attempts to enter the
litigation during the settlement phase.” Gould, 883 F.2d at 285
(listing cases). “As an initial matter, unless it can demonstrate
‘formal legal prejudice,’ a non-settling defendant generally lacks
standing to challenge a partial settlement agreement, including
the form and manner of notice to the class, as well as class

certification for settlement purposes.” In re Zetia Antitrust

 

Litig., No. 2:18-md-2836, 2019 WL 6122038, at *4-5 (E.D. Va. Oct.
1, 2019) (“Zetia”) (concluding that movants failed to demonstrate
formal legal prejudice because “[(p]reliminary certification of the

settlement class .. . will not affect-—nor prevent [movants] from

12
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 13 of 31 PagelD# 2628

later challenging—litigation class certification on the same
grounds presented in their objections”).

“Formal legal prejudice occurs where a non-settling defendant
is stripped of a legal claim or cause of action or where the
agreement interferes with his contract rights or his ability to

seek indemnification or contribution.” Bragg v. Robertson, 54 F.

 

Supp. 2d 653, 664 (S.D. W. Va. 1999) (quoting Alumax Mill Prods.

 

v. Cong. Fin. Corp., 912 F.2d 996, 1002 (8th Cir. 1990)) (internal

 

quotation marks and citations omitted). In other words, a “non-
settling defendant suffers formal legal prejudice and can
therefore challenge a partial settlement when that settlement
‘purports to strip it of a legal claim or cause of action, an
action for indemnity or contribution for example, or to invalidate
its contract rights.’” Zetia, No. 2:18-md-2836, 2019 WL 6122038,

at *4 (E.D. Va. Oct. 1, 2019) (quoting Eichenholtz v. Brennan, 52

 

F.3d 478, 482 (3d Cir. 1995)). Consequently, “non-settling
defendants in a partial settlement have no standing to object to
the fairness or adequacy of the settlement, but they may object to
any terms which preclude them from seeking indemnification from
the settling defendants.” In re Beef Industry Antitrust Litig.,
607 F.2d 167, 172 (5th Cir. 1979) (quoting 3 Newberg on Class
Actions § 5660b at 564-65 (1977)). A “settlement which does not
prevent the later assertion of a non-settling party’s claims,

although it may force a second lawsuit against the dismissed

13
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 14 of 31 PagelD# 2629

parties, does not cause plain legal prejudice to the non-settling

party.” Agretti v. ANR Freight Sys., Inc., 982 F.2d 242, 247 (7th

 

Cir. 1992).

In this case, Eventide has not demonstrated that it has
suffered formal legal prejudice. In December 2019, Eventide
initiated arbitration proceedings against Tribal Economic
Development, Big Picture, Ascension, and LVD Tribal Acquisition
for, inter alia, “anticipatory” breaches of the LSA and the Note
because these entities “have unequivocally indicated to Eventide
that they will enter into the Settlement Agreement, which will
cause them to knowingly and materially breach the LSA... .”
(ECF No. 47 at 19-21.) The Settlement Agreement referred to is
the Settlement Agreement pending before this Court. Eventide’s
ability to initiate arbitration proceedings shows that’ the
Settlement Agreement does not prevent Eventide from asserting its
contract claims against the parties with which it has contracted.
Although Eventide may have to bring suit against the Settling
Defendants, a “settlement which does not prevent the later
assertion of a non-settling party’s claims, although it may force
a second lawsuit against the dismissed parties, does not cause
plain legal prejudice to the non-settling party.” Agretti, 982
F.2d at 247.

Because the Settlement Agreement does not strip Eventide of

its legal claims or causes of action and does not interfere with

14
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 15 of 31 PagelD# 2630

Eventide’s contract rights or ability to assert its claims,
Eventide has not suffered formal legal prejudice. Eventide thus
lacks standing to challenge the Settlement Agreement.
3. The Timeliness Issue

a. Guiding Legal Principles

“Whether intervention be claimed of right or as permissive,
it is at once apparent, from the initial words of both Rule 24 (a)
and Rule 24(b), that the application must be ‘timely.’ If it is
untimely, intervention must be denied. Thus, the court where the
action is pending must first be satisfied as to timeliness.” NAACP
v. New York, 413 U.S. 345, 365-66 (1973). “Timeliness is a central
consideration when deciding a motion to intervene, and a movant’s
failure to seek intervention in a timely manner is sufficient to
justify denial of such motion.” Scott _v. Bond, 734 Fed. App’x
188, 191 (4th Cir. 2018). When determining whether a motion to
intervene is timely, the “reviewing court should look at [(1)] how
far the suit has progressed, [(2)] the prejudice which delay might
cause other parties, and [(3)] the reason for the tardiness in
moving to intervene.” Gould v. Alleco, Inc., 883 F.2d 281, 286
(4th Cir. 1989); see also Scott, 734 Fed. App’x at 191. Even if
Eventide had standing to intervene (which it does not), the MOTION

will be denied for the additional reason that it is untimely.’

 

7 “Ordinarily, it is preferable to articulate a single basis
for decision and, conversely, to refrain from making alternative

15
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 16 of 31 PagelD# 2631

b. Facts Relating to Timeliness

As explained briefly above, this action, Galloway III,
results in the settlement of the Plaintiffs’ claims against the
Settling Defendants as those claims are presented in several
different cases in this district and in cases pending other
districts. Specifically, the Plaintiffs’ claims against the

Settling Defendants in Williams, Galloway I, and Galloway II will

 

be settled by virtue of the Settlement Agreement submitted in this
case. Additionally, the claims of the Plaintiffs against the

Settling Defendants will also be settled in Duggan v. Big Picture

 

Loans, LLC, No. 1:18-cv-12277 (D. Mass), Smith v. Big Picture

 

Loans, LLC, No. 3:18-cv-01651 (D. Or.), Cumming v. Big Picture

Loans, LLC, No. 5:18-cv-03476 (N.D. Cal.), Kobin v. Big Picture

 

Loans, LLC, No. 2:19-cv-02842 (C.D. Cal.), and McKoy v. Big Picture

 

Loans, LLC, No. 1:18-cv-03217 (N.D. Ga.). Although this case,
Galloway III, was filed relatively recently, the Settlement
Agreement resolves all claims against the Settling Defendants in
Galloway III and eight other cases that have been pending for two
to three years in this district and in five other federal

districts.

 

holdings.” Amato v. City of Richmond, 875 F. Supp. 1124, 1139
(E.D. Va. 1994). However, if this decision should be appealed, it
is best under the circumstances of this case to provide alternate
reasoning.

16
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 17 of 31 PagelD# 2632

In the spring of 2019, the parties began discussing
settlement. (ECF No. 74-58 J 9.) Thereafter, formal mediation
sessions were conducted on July 2, 2019, August 5, 2019, and August
26, 2019. (Id. 7 14.) Those settlement negotiations occurred in
several formal mediation sessions and telephone conferences with
a private mediator (Nancy Lesser of PAX ADR Dispute Resolution &
Mediation Services) and with then Magistrate Judge David J. Novak.
(Id. 991 14, 16-17.) The discovery taken in the pending cases
provided substantial information that was used to help frame
mediation sessions in July and August 2019.

The record reflects that, at all times from the initial
filings through the mediations in summer of 2019, all of the
defendants, including both Settling and Non-Settling Defendants,
were represented by Virginia counsel, Troutman Sanders, or were
assisted by counsel from outside this district depending upon the
particular defendant involved. What became the essential terms of
settlement, to which Eventide objects today, were laid out as the
predicate for the discussions that were held in July and August
2019. (Id. @ 10.) These essential terms included cash payments
to claim members and prospective relief for borrowers. The
Plaintiffs early on advised that they considered those basic terms
to be elements of an essential structure for settlement, and those
terms were sent to counsel for the Settling Defendants and the

Non-Settling Defendants. (See id. at 10.) From the outset, it

17
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 18 of 31 PagelD# 2633

was made clear that the Plaintiffs’ intended settlement terms would
require the Tribal Defendants to reduce interest charged and to
pay money even if to do so would be over the objection of
Martorello, and any entity (such as Eventide) which he owned or
controlled, directly or indirectly.

The Settling Defendants and the Non-Settling Defendants,
including the Non-Settling Defendants’ lead counsel, Richard
Scheff, attended each of the mediations. (Id. 7 15.) Following
the three private mediation sessions in Washington, D.C. (July 2,
2019, August 5, 2019, and August 26, 2019), counsel conducted
further negotiations by way of telephone with Nancy Lesser and
Judge Novak. Subsequently the Plaintiffs and the Settling
Defendants, represented by Troutman Sanders, attended a follow-up
settlement conference with Judge Novak.

Then, in early October 2019, the Plaintiffs arrived at basic
settlement terms with the Settling Defendants. (Id. { 17.) The
first draft of a Memorandum of Understanding was circulated on
October 4, 2019, although not, apparently, to Eventide. (Id.; see
also ECF No. 81-4 (November 22, 2019 letter from Eventide’s counsel
to Plaintiffs’ counsel stating that Eventide had not received
Memorandum of Understanding) .) As forecast by the Plaintiffs’
demands throughout the mediation process, the Plaintiffs and the

Settling Defendants agreed upon the interest ratio of 2.5x and the

cash payment amount. (ECF No. 74-58 7 18.)

18
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 19 of 31 PagelD# 2634

As the parties were about to conclude the settlement
negotiations, David Anthony, counsel for the Settling Defendants,
advised the Plaintiffs’ lead counsel, Leonard Bennett, that a new
lawyer who represented Martorello’s entity, Eventide, would be
contacting Mr. Bennett to discuss including some of the Non-
Settling Defendants in the settlement. (Id. 9 19.) Thereafter,
Mr. Bennett spoke with Bernard Given, a Los Angeles lawyer
representing Eventide, and corresponded with him by email in early
October 2019. (Id. 97 20; see also id. at 14.) On October 14,
2019, Mr. Given acknowledged that his clients were aware of the
parts of the Settling Defendants’ settlement to which they now
object, including the interest ratio of 2.5x and the cash to be
paid ($8.7 million). (Id. at 16-17; see also id. 7 21.) That
same letter expressly discussed his client’s position that the
intended settlement could jeopardize his client’s cash collateral.
(Id. at 16-17.)

Then, on October 21, 2019, Mr. Bennett communicated with Mr.
Given, who was by then negotiating for all of the Non-Settling
Defendants. (Id. @ 23; see also id. at 19-22.) The Plaintiffs
then made a formal settlement offer to the Non-Settling Defendants
in which Plaintiffs’ counsel referred to the settlement previously
reached with the Settling Defendants and stated that “{w]le do not

intend to renegotiate that settlement with you” and then outlined

19
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 20 of 31 PagelD# 2635

settlement terms in addition to those that had been obtained from
the Settling Defendants. (Id. at 19-22.)

With respect to the now-contested 2.5x interest ratio,
Plaintiffs’ counsel advised the Non-Settling Defendants’ counsel
that “the Tribal Defendants have agreed to collect no more than
2.5x the original principal amount of the loan in payments over
the life of the loan” and that “[i]Jn addition to those existing
reductions, the Non-Tribal Defendants would agree to cause the
further reduction of this 2.5 times cap down to 1.0 times
principal.” (Id. at 20.) With respect to the cash consideration
component, counsel for the Plaintiffs explained that the Tribal
Defendants had agreed to pay $8.7 million cash into a settlement
fund. (Id.) After those exchanges of written communications, the
Plaintiffs and all Non-Settling Defendants attended a further
settlement conference with Judge Novak on October 28, 2019. (Id.
G 27.) One month later, on November 22, 2019, Mr. Given wrote to
Mr. Bennett to again outline Eventide’s disapproval of the $8.7
million and 2.5x cap settlement. (ECE No. 81-4.)

This factual background informs assessment of the timeliness
component of the intervention test.

c. Progression of the Suit

The first timeliness factor is how far the suit has
progressed. Gould v. Alleco, Inc., 883 F.2d 281, 286 (4th Cir.

1989). “The purpose of the [timeliness] requirement is to prevent

20
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 21 of 31 PagelD# 2636

a tardy intervenor from derailing a lawsuit within sight of the

terminal.” Scardelletti v. Debarr, 265 F.3d 195, 202 (4th Cir.

 

2001) (quoting United States v. S. Bend Cmty. Sch. Corp., 710 F.2d
394, 396 (7th Cir. 1983)) (internal quotation marks omitted), rev'd

on other grounds, Devlin v. Scardelletti, 536 U.S. 1 (2002). “A

 

settlement in principle raises a strong interest in finality.”
Scott v. Bond, 734 Fed. App’x 188, 191-92 (4th Cir. 2018) (“This
lengthy delay and the fact of settlement supplied strong reasons
for the district court to question the timeliness of Scott’s
motion.”). “Moreover, intervention often is disfavored when it
would disrupt a proposed settlement late in the litigation process,
because such intervention may threaten the delicate balance
reached by existing parties after protracted negotiations.” Id.
at 192 (quoting Smith v. L.A. Unified Sch. Dist., 830 F.3d 843,
857 (9th Cir. 2016)) (internal quotation marks omitted).

Here, the many cases that the Settlement Agreement resolves
have progressed well along the protracted and complex litigation
journey. Allowing Eventide to intervene at this stage would

“derail[] a lawsuit within sight of the terminal.” Scardelletti,

265 F.3d at 202 (quoting S. Bend Cmty. Sch. Corp., 710 F.2d at

 

396) (internal quotation marks omitted), rev’d on other grounds,

 

Devlin v. Scardelletti, 536 U.S. 1 (2002). The first timeliness
factor, progression of the suit(s), weighs strongly against

intervention.

21
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 22 of 31 PagelD# 2637

d. Prejudice

The second timeliness factor requires the Court to consider
the prejudice to existing parties if intervention is permitted.
Gould, 883 F.2d at 286. Prejudice to existing parties can include
the “delay caused by substantial additional litigation... .”
Scott, 734 Fed. App’x at 192; see also Gould, 883 F.2d at 286.
Eventide’s intervention would “disrupt [the] proposed settlement”
and “threaten the delicate balance reached by existing parties
after protracted negotiations.” Scott, 734 Fed. App’x at 192
(quoting Smith, 830 F.3d at 857) (internal quotation marks
omitted). This derailment and the consequent time and resources
the parties would have to expend to reach a new settlement
agreement or to continue this litigation clearly constitutes
prejudice to the Plaintiffs and the Settling Defendants.

Moreover, this Settlement Agreement benefits approximately
450,000 potential members of the proposed settlement class by
conferring on them significant financial benefits and by
significantly limiting, or eliminating, their obligations under
quite burdensome loan agreements. These individuals would be
significantly prejudiced by Eventide’s last-minute intervention.
Consequently, the second timeliness factor also weighs against

intervention.

22
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 23 of 31 PagelD# 2638

e. Reason for Tardiness
Under the last timeliness factor, “the Court must consider
the rationale behind the movant’s tardiness in filing its motion

to intervene.” Penn-Am. Ins. v. White Pines, Inc., No. 3:18-cev-

 

650, 2019 WL 418859, at *3 (E.D. Va. Feb. 1, 2019); see also Gould,
883 F.2d at 286. Plausible justifications for movants’ tardiness
can include “if there had been a substantial change of
circumstances in the case.” Scott, 734 Fed. App’x at 192 (quoting
Smith, 830 F.3d at 854) (internal quotation marks and citation
omitted). “However, if an intervenor was aware of a parallel case
from the outset but pursued a separate suit, the fact of a proposed
settlement in the parallel case by itself is not a change of
circumstances sufficient to justify tardy intervention.” Id. at
191 (internal quotation marks omitted).

Eventide has not provided an adequate justification for its
tardy intervention. All parties, including the defendants who
ultimately did not settle, were involved in the settlement
negotiations starting from approximately April 2019, meaning that
Eventide had notice of the settlement negotiations. (See ECF No.
74-58 (1 9, 14, 17.) Additionally, Spotts Fain PC represents
Eventide, alongside, inter alia, Matt Martorello and Justin
Martorello, who, through other entities, control Eventide. (See,

e.g., ECF No. 53; Galloway IT, ECF No. 26; Galloway I, ECF No.

79.) The Plaintiffs’ counsel discussed with the Non-Settling

23
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 24 of 31 PagelD# 2639

Defendants’ lead counsel, Richard Scheff, at the July and August
2019 mediations, the terms that ultimately became part of the
Settlement Agreement and it is two of those key terms that Eventide
has belatedly invoked as a reason to intervene. {ECF No. 74-58
(1 15.) Even if Eventide had not been aware of the precise terms
of the Settlement Agreement during those negotiations, Eventide’s
counsel, Bernard R. Given II, wrote to the Plaintiffs’ counsel on
October 14, 2019 to object to the interest rate cap and the
proposed $8.7 million payment. (Id. at 16.) Additionally,
Plaintiffs’ counsel informed Eventide once again of the interest
rate cap and proposed $8.7 million payment on October 22, 2019.
(Id. at 19-22.) In light of this record, Eventide’s argument that
it was unaware that its interests were implicated by the Settlement
Agreement until the Plaintiffs filed for preliminary approval of
the Settlement Agreement in November 2019 is simply not credible.

Quite plainly, the Court sees a troubling pattern in
Eventide’s conduct. When it did not secure settlement terms that
suited it, Eventide set out to scuttle the settlement made by the
Settling Defendants by filing a baseless injunction motion in the
federal court in Michigan and a bankruptcy proceeding that the
Texas federal court found to have been filed in bad faith. Then
Eventide decided belatedly to try to intervene here to impede the
settlement it had failed to stop in those two endeavors in Michigan

and Texas. This too must factor into the analysis of the reasons

24
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 25 of 31 PagelD# 2640

for the MOTION. And, this conduct, taken as a whole, counsels
against a finding of timeliness.

Each of the timeliness factors weighs strongly against
intervention. Therefore, the Court finds that Eventide did not
timely file the MOTION, and the MOTION will be denied for this
additional reason.
4.An Interest in the Litigation

Even if Eventide had standing and its MOTION were timely,
Eventide’s MOTION will be denied for the additional reason that
Eventide has not adequately shown that it has an interest in the
litigation.8

a. Guiding Legal Principles

“When analyzing motions to intervene as of right, this Court
has explained that the proposed intervenor bears the burden to
demonstrate that he or she possesses a ‘direct and substantial

interest’ in the litigation.” Catharine W. v. Sch. Bd. of Va.

 

Beach, No. 2:17-cv-645, 2018 WL 4474688, at *2 (E.D. Va. Sept. 4,
2018) (quoting Bostic v. Rainey, No. 2:13-cv-395, 2014 WL 12527251,

at *1 (E.D. Va. Jan. 17, 2014)); see also In re Richman, 104 F.3d

 

654, 658 (4th Cir. 1997) (“[A] would-be intervenor bears the burden

 

8 As explained supra n.7, “it is preferable to articulate a
single basis for decision and, conversely, to refrain from making
alternative holdings.” Amato v. City of Richmond, 875 F. Supp.
1124, 1139 (E.D. Va. 1994). However, it is best under the
circumstances of this case to provide alternate reasoning.

25

 
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 26 of 31 PagelD# 2641

of demonstrating to the court a right to intervene.”). Although
“Rule 24(a) does not specify the nature of the interest required
for a party to intervene as a matter of right, the Supreme Court
has recognized that what is obviously meant is a significantly
protectable interest.” Teague v. Bakker, 931 F.2d 259, 261 (4th

Cir. 1991) (quoting Donaldson v. United States, 400 U.S. 517, 531

 

(1971) ) (internal quotation marks and alterations omitted).
“Merely claiming a general interest in [an entity’s] assets based
on a speculative recovery in an unrelated civil action does not,
however, satisfy Rule 24’s requirement that the claim be ‘relating
to the property or transaction which is the subject of the

action.’” Gould v. Alleco, Inc., 883 F.2d 281, 285 (4th Cir.

 

1989). However, intervention is appropriate where the would-be
intervenors “stand to gain or lose by the direct legal operation
of the district court’s judgment... .” Teague, 931 F.2d at
261.

b. Eventide Has Not Shown It Has an Interest.

Two aspects of the Settlement Agreement have precipitated
Eventide’s objection to the Settlement Agreement, and hence the
MOTION. The first aspect involves the Settling Defendants paying
a cash payment of $8.7 million to the Settlement Class. That
provision is described as the providing of monetary relief for

borrowers (in the putative class) who have already paid amounts on

26
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 27 of 31 PagelD# 2642

their loans in excess of the applicable usury cap. (ECF No. 18-1
q 10.1.)

Eventide contends that the Settlement Agreement impermissibly
“sourc[es] some or all [of] the $8.7 million. . . from the
operations of the Subsidiaries,” (ECF No. 43 at 8), that “the
Settling Defendants plan to use Eventide’s Collateral to fund the
Majority of the Settlement Agreement,” (id.), and that “if the
Court approves the settlement agreement, Eventide’s Collateral
will be substantially degraded and harmed,” (ECF No. 81 at 17).
However, Eventide fails to adequately support or explain these
conclusory statements. ~° Nothing in the Settlement Agreement

requires or provides that the Settling Defendants use Eventide’s

collateral to fund any part of the $8.7 million settlement. (See
generally ECF No. 18-1.) Indeed, the only instances in which an

interest in Eventide is mentioned in the Settlement Agreement is
with respect to defendants James Dowd, Simon Liang, and Brian
McFadden who “each presently own discrete membership interests in
Eventide” and are “entitled to receive payments” from the LSA and
Note. (Id. 7 10.2.) The Settlement Agreement provides that Dowd,
Liang, and McFadden “shall transfer to the Settlement Fund their
respective Eventide membership interests, including their
respective interests in future Eventide distributions, if any,
received under the Eventide Note.” (Id.) Similarly, Eventide’s

statement that the LSA requires that Eventide be paid before all

27
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 28 of 31 PagelD# 2643

others, including the Plaintiffs, is conclusory and does not
explain how the Settlement Agreement actually impacts Eventide's
collateral. (See, e.g., ECF No. 91 at 97-98.)

Second, the settlement provides for prospective relief for
borrowers who have current or defaulted loans. (ECF No. 18-1
q 11.2.) On that score, under the Settlement Agreement, Big
Picture and Ascension agreed to collect no more than 2.5 times the
original principal amount of the loan in payments over the life of
loan for individuals who executed loan agreements on or after June
22, 2013. (Id.) Big Picture also agreed to “charge
off . . . loans [entered into from June 22, 2013] after being at
least 210 days in default (‘Charged-Off Loans’).” (Id. 7 11.3.)
Similarly, Big Picture and Ascension “agree[d] to cease any
collection activities and cancel all such loans as a contested
liability to the extent not already done for Charged-Off Loans.”
(Id.)

Eventide contends that the 2.5x ratio will “further reduce[]
note payments that should go to Eventide.” (ECF No. 81 at 17.)
Similarly, Eventide further alleges, again without support, that
“it is entirely Eventide’s note payments that comprise the
settlement contributions.” (Id. (internal emphasis omitted).)
Nothing in the Settlement Agreement suggests this result. As

explained above, the only references to any interest in Eventide

28
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 29 of 31 PagelD# 2644

are with respect to Dowd, Liang, and McFadden’s discrete membership
interests in Eventide. (ECF No. 18-1 9 10.2.)

Lastly, Eventide has failed to show that it has an interest
in this litigation because Eventide does not stand to gain or lose
by the Court approving the Settlement Agreement. See Teague v.
Bakker, 931 F.2d 259, 261 (4th Cir. 1991). As explained supra
with respect to standing, if the Court approves the Settlement
Agreement, Eventide will still be able to assert—and, indeed, is
even now asserting—its legal rights through arbitration. (ECF No.
47.) The LSA explicitly provides that:

In the event that either Party to this
Agreement believes that the other Party has
failed to comply with any requirement of this
Agreement ..., or in the event of any
dispute hereunder, including, but not limited
to, a dispute over the proper interpretation
of the terms and conditions of this Agreement,
the following procedures shall be invoked:

kak

(b) Binding arbitration. After failure to
resolve such disputes within two (2) days
of notice, either Party may refer a
dispute arising under this Agreement to

 

arbitration with the American
Arbitration Association (the
“AAA”). . . . The arbitrator shall issue
a final and binding decision ... in

which the remedies available through
arbitration are limited to enforcement of
the provisions of this Agreement and any
associated equitable or monetary relief.

(ECF No, 43-1 9 8.5.) Accordingly, Eventide may assert its claims

through binding arbitration under a bargained-for and agreed-to

29
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 30 of 31 PagelD# 2645

provision of the LSA. The Court’s future approval of the
Settlement Agreement (if that is done) does nothing to impair
Eventide’s ability to pursue its claims through arbitration.
Consequently, because Eventide’s statements regarding its alleged
interest are entirely conclusory and because Eventide does not
stand to gain or lose by the Court approving the Settlement
Agreement,® Eventide has failed to show that it has a significantly
protectable interest in the litigation and its MOTION will thus be

denied for this additional reason.!°

 

9 The Court does not reach a conclusion as to whether there has
been a breach of the LSA (the subject of the pending arbitration
proceedings)—only that Eventide has failed to prove it has an
interest that meets Fed. R. Civ. P. 24(a)’s requirements.

10 Because Eventide has failed to show that its MOTION was timely
or that Eventide has an interest in the litigation, it is not
necessary to determine whether Eventide has satisfied the
remaining requirements—a risk that the interest will be impaired
absent intervention and inadequate representation of the interest
by the existing parties.

30
Case 3:19-cv-00470-REP Document 92 Filed 08/07/20 Page 31 of 31 PagelD# 2646

CONCLUSION
For the reasons set forth above, EVENTIDE CREDIT
ACQUISITIONS, LLC’S MOTION TO INTERVENE PURSUANT TO FED. R. CIV.
P. 24(a) (ECF No. 42) will be denied.
It is so ORDERED.

/s/ (C2f

Robert E. Payne
Senior United States District Judge

 

Richmond, Virginia
Date: August Z , 2020

31
